Motion for stay denied upon the ground that it does not clearly appear from the moving papers that petitioners have a statutory right (Executive Law, § 298) to seek a review of the order of the Commissioner in *1102the absence of an independent review of the order by the State Human Rights Appeals Board (Executive Law, § 297-a). Cross motions (1) to dismiss proceeding for lack of jurisdiction and (2) for an order enforcing the order of the Commissioner denied with leave to renew on the oral argument of the proceeding.